ORDER
PER CURIAM.
Jason Kamil (Kamil) appeals from the trial court’s judgment in favor of Hilvin Investment Corporation (Hilvin). Kamil argues the trial court erred in excluding his evidence that he was not legally responsible under the contract because it was not necessary for him to file his contention in writing as an affirmative defense.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).